Citation Nr: 1409436	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-05 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D.Cleary

INTRODUCTION

The Veteran had active service from October 1969 to March 1971, including service in the Republic of Vietnam from October 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, that, in pertinent part, granted service connection for hearing loss and denied service connection for peripheral neuropathy.

In June 2012, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to a compensable disability rating for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, he is presumed exposed to herbicides.

2.  The competent and credible evidence shows that the Veteran's peripheral neuropathy is related to his period of active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for peripheral neuropathy of 
the right and left, upper and lower extremities have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for peripheral neuropathy herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran is seeking service connection for peripheral neuropathy of the right and left, upper and lower extremities that he believes was caused by exposure to herbicides in service.

Exposure to an herbicide agent is presumed for Veterans, such as the Veteran in this case, who had active service in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975). 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Additionally, service connection for certain disabilities is presumed for Veterans who were exposed to herbicides while in service.  38 C.F.R. § 3.309(e).  Acute and subacute peripheral neuropathy are among the listed presumptive disabilities.  These types of peripheral neuropathy are defined as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e), Note 2.  The evidence of record does not show transient peripheral neuropathy in that, under this definition, any such acute or subacute peripheral neuropathy would have resolved by March 1973, two years after he left the Republic of Vietnam.  Instead, the Veteran has testified that he first noticed this condition in approximately 2005 when he was standing in the shower and "it felt like [he] was standing on pencils running front to back on [his] feet."  See June 2012 hearing transcript.  As such, the requirements for presumptive service connection are not met.
Although the Veteran's type of peripheral neuropathy is not the type for which service connection is presumed, this is not a complete bar to his claim.  Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

Direct service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the evidence of record satisfies the requirements for direct service connection.  The Veteran's treatment records show a diagnosis of bilateral peripheral neuropathy, which satisfies the current disability requirement.  See Private treatment record dated May 2008, VA treatment records.  As noted above, he is presumed to have been exposed to herbicides due to his service in the Republic of Vietnam during the Vietnam Era, which satisfies the in-service injury requirement.  Finally, the July 2008 letter from Dr. B.P.H. and the October 2008 VA clinical summary both found that the Veteran's current peripheral neuropathy was at least as likely as not related to his in-service herbicide exposure.  Thus, the medical nexus requirement is also met.  The absence of chronic peripheral neuropathy from the list of diseases for which service connection can be presumed is not probative evidence weighing against the positive medical nexus opinions.  As such, service connection for peripheral neuropathy is warranted, and the Veteran's claim will be granted.




ORDER

Service connection for peripheral neuropathy of the right and left, upper and lower extremities is granted.

REMAND

At his June 2012 hearing, the Veteran testified that his hearing loss was getting 
worse as he got older.  At that hearing, he also submitted a private audiologic evaluation dated June 2012.  The pure tone threshold levels shown indicated an increase in his hearing impairment since his May 2011 VA examination.  The type of speech recognition testing performed was not specified, but that measurement, too, suggested a worsening.  The Veteran's testimony of worsening symptoms coupled with this private evaluation showing increased hearing impairment are sufficient to require an updated medical examination in order to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his hearing loss shall also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for his bilateral hearing loss and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall schedule the Veteran for a VA audiology examination to assess the current severity of his service-connected hearing loss.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

This examination report should include the Veteran's current pure tone threshold averages, the results of a Maryland CNC speech recognition test, and a full description of the functional effects caused by the Veteran's hearing disability.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


